DETAILED ACTION
	This action is responsive to 01/16/2021.
	Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  in line 15, change “an touch and drive integrated chip” to “the touch and drive integrated chip”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US Pub. 2019/0377445), hereinafter Jeong, in view of Lee et al. (US Pub. 2015/0160761, US Patent 9,880,677), hereinafter Lee.
Regarding claim 1, Jeong discloses a display panel (see fig. 1) comprising a display region (display region DDA-see fig. 1) and a non-display region (non-display region NDA-see fig. 1), the non-display region including at least one touch signal interconnection region (see figs. 14-15-a side of  a main region (MR) connected to a bending region (BR) is herein equated to the claimed interconnection region-see also [0043]-[0044] and [0159]), a bending region (bending region BR-see figs. 14-15 and [0160]) and  a chip deploying region sequentially disposed away from the display region (i.e., the sub region SR (see figs. 2 and 14-15, and, for example, [0048]-[0050])-pad unit is disposed at the end of the sub region SR and includes driving chip 20 and driving substrate 30), wherein the display panel further comprises: a plurality of touch units disposed in the display region (touch member, for example, first and second conductive layers (210, 220)-see figs. 4, 5-7, and 15); an array metal layer configured to form lines for transmitting a display signal to the display region (data conductive layer 160-see [0162], also fig. 11); a touch metal layer configured to form lines for transmitting a touch signal to the plurality of touch units (touch signal wiring TSW-see figs. 14-15); a first insulating layer disposed between the array metal layer and the touch metal layer (fourth insulating layer 125 disposed on the data conductive layer 160-see [0137], [0164], and fig. 15), and having an interconnection via hole (see fig. 15 and [0162]-[0163]-first and second contact holes CNT1 and CNT2); wherein the interconnection via hole is disposed in the touch signal interconnection region to connect the touch metal layer with the array metal layer in the bend region (see figs. 15-16 and [0162]-[0163]-the second touch conductive layer 220 is electrically connected to the data conductive layer 160 through first and second contact holes CNT1 and CNT2), the array metal layer includes a source drain metal layer (the data conductive layer 160 may include a first electrode 161 and a second electrode 162 … the first electrode 161 and the second electrode 162 … may be electrically connected to the source region and drain region of the semiconductor layer 130-see [0135]), the interconnection via hole is configured to connect the source drain metal layer with the touch metal layer (i.e., the second touch conductive layer 220 is electrically connected to the data conductive layer 160 through first and second contact holes CNT1 and CNT2-see figs. 15-16 and [0162]-[0163]), wherein the display signal is transmitted to the display region through the lines of the array metal layer (i.e., data conductive layer 160 (161, 162, 163)-see, for example, fig. 11); and the touch signal is transmitted to the plurality of touch units through the lines of the array metal layer located within the bending region (i.e., touch signal wiring TSW-see figs. 14-16 and [0156]), the interconnection via hole located within the touch signal interconnection region, and the lines of the touch metal layer within the non-display region around the display region (see figs. 14-16, which show touch signal wiring respectively for the side of the main region, the bending region, and the sub region (TSW_MR, TSW_BR, TSW_SR) and contact holes CNT1 and CNT2 are located in the non-display region NDA, more specifically, touch signal from integrated drive circuit in the SR sub region is supplied to touch electrode 220 by touch signal wire in the bending region  (TSW_BR) via first contact hole CNT1-see figs. 14-15)).
Jeong, in for example, figs. 1-2 and [0048]-[0050], further discloses a driving chip 20 that may include an integrated driving circuit for driving the display panel 10 and a driving substrate 30 that may be a flexible printed circuit board or a flexible film or may be an integrated driving substrate that performs both the driving of the display panel 10 and the driving of the touch member. 
However, Jeong does not appear to expressly disclose a single touch and drive integrated chip disposed within the chip deploying region for processing the display signal and the touch signal; and a flexible printed circuit disposed in a flexible printed circuit region, and inputting an external working input signal to [[an]] the touch and drive integrated chip, but directly connected to neither the lines of the array metal layer nor the lines of the touch metal layer.
Lee, in the same field of endeavor (touch display device), teaches an in-cell type touch display panel 100 having an integrated touch display driver IC (TDDI) 107, and a flexible printed circuit board (FPC) 110 (see fig. 3 and [0046]-[0048]), wherein the TDDI 107 supplies common voltages and touch scan signals to touch blocks and receives touch sensing signals from the touch blocks through link lines 105 (see [0054]). The TDDI also applies gate and data signals to pixels, wherein supplying the gate and data signals or touch scan signals via the link lines 105 is according to driving modes, wherein the touch lines may be formed parallel with the data lines and be connected with touch blocks, accordingly, the touch lines do not need to be in a non-display region (NAA), and thus a bezel region can be reduced (see [0058]-[0059]). Referring back to fig. 3, Lee further teaches that the FPC 110 transfers signals from an external system to the TDDI 107, wherein, connections lines 109 are formed between the FPC 110 and the TDDI 107 to transfer the signals, wherein the signals include timing signals, touch firmware, and driver firmware, which are loaded onto the TDDI 107 from the external system, and wherein the TDDI 107 may generate the touch scan signals using the loaded touch firmware, and generate gate and data signals using the loaded driver firmware, and control the touch display panel to be operated in an image display mode for a display time or touch driving mode for a touch time according to a control signal supplied from the external system (see fig. 3 with description in [0073]-[0079]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention of Jeong, such that the FPC transfers signals related to touch and display driving from an external system to the touch and display driver integrated circuit (TDDI), and the TDDI transfers the touch and display driving signals to the touch blocks or display pixels respectively, or receives touch sensing signals from the display area via link lines, as taught by Lee, which, advantageously, provides a touch display device that can reduce production cost and noise (see [0036] and [0079]-[0080]), and further achieves reduction in bezel region by not forming link lines connecting touch blocks at the side region of a non-display region of the touch display device (see [0059] and [0081]).
Regarding claim 9, Jeong discloses Jeong discloses a display panel (see fig. 1) comprising a display region (display region DDA-see fig. 1) and a non-display region (non-display region NDA-see fig. 1), the non-display region including at least one touch signal interconnection region (see figs. 14-15-a side of  a main region (MR) connected to a bending region (BR) is herein equated to the claimed interconnection region-see also [0043]-[0044] and [0159]), a bending region (bending region BR-see figs. 14-15 and [0160]) and a chip deploying region sequentially disposed away from the display region (i.e., the sub region SR (see figs. 2 and 14-15, and, for example, [0048]-[0050]-pad unit is disposed at the end of the sub region SR and includes driving chip 20 and driving substrate 30), wherein the touch member, for example, first and second conductive layers (210, 220)-see figs. 4, 5-7, and 15); an array metal layer configured to form lines for transmitting a display signal to the display region (data conductive layer 160-see [0162], also fig. 11); a touch metal layer configured to form lines for transmitting a touch signal to the plurality of touch units (touch signal wiring TSW-see figs. 14-15); a first insulating layer disposed between the array metal layer and the touch metal layer (fourth insulating layer 125 disposed on the data conductive layer 160-see [0137], [0164], and fig. 15), and having an interconnection via hole (see fig. 15 and [0162]-[0163]-first and second contact holes CNT1 and CNT2); wherein the interconnection via hole is disposed in the touch signal interconnection region to connect the touch metal layer with the array metal layer in the bend region (see figs. 15-16 and [0162]-[0163]-the second touch conductive layer 220 is electrically connected to the data conductive layer 160 through first and second contact holes CNT1 and CNT2).
Jeong, in for example, figs. 1-2 and [0048]-[0050], further discloses a driving chip 20 that may include an integrated driving circuit for driving the display panel 10 and a driving substrate 30 that may be a flexible printed circuit board or a flexible film or may be an integrated driving substrate that performs both the driving of the display panel 10 and the driving of the touch member. 
However, Jeong does not appear to expressly disclose a single touch and drive integrated chip disposed within the chip deploying region for processing the display signal and the touch signal; and a flexible printed circuit disposed in a flexible printed circuit region, and inputting an external working input signal to [[an]] the touch and drive integrated chip, but directly connected to neither the lines of the array metal layer nor the lines of the touch metal layer.
Lee, in the same field of endeavor (touch display device), teaches an in-cell type touch display panel 100 having an integrated touch display driver IC (TDDI) 107, and a flexible printed circuit board (FPC) 110 (see fig. 3 and [0046]-[0048]), wherein the TDDI 107 supplies common voltages and touch scan signals to touch blocks and receives touch sensing signals from the touch blocks through link lines 105 (see [0054]). The TDDI also applies gate and data signals to pixels, wherein supplying the gate and data signals or touch scan signals via the link lines 105 is according to driving modes, wherein the touch lines may be formed parallel with the data lines and be connected with touch blocks, accordingly, the touch lines do not need to be in a non-display region (NAA), and thus a bezel region can be reduced (see [0058]-[0059]). Referring back to fig. 3, Lee further teaches that the FPC 110 transfers signals from an external system to the TDDI 107, wherein, connections lines 109 are formed between the FPC 110 and the TDDI 107 to transfer the signals, wherein the signals include timing signals, touch firmware, and driver firmware, which are loaded onto the TDDI 107 from the external system, and wherein the TDDI 107 may generate the touch scan signals using the loaded touch firmware, and generate gate and data signals using the loaded driver firmware, and control the touch display panel to be operated in an image display mode for a display time or touch driving mode for a touch time according to a control signal supplied from the external system (see fig. 3 with description in [0073]-[0079]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention of Jeong, such that the FPC transfers signals related to touch and display driving from an external system to the touch and display driver integrated circuit (TDDI), and the TDDI transfers the touch and display driving signals to the touch blocks or display pixels respectively, or receives touch sensing signals from the display area via link lines, as taught by Lee, which, advantageously, provides a touch display device that can reduce production cost and noise (see [0036] and [0079]-[0080]), and further achieves reduction in bezel region by not forming link lines connecting touch blocks at the side region of a non-display region of the touch display device (see [0059] and [0081]).
Regarding claims 3 and 13, Jeong discloses wherein the touch metal layer includes a first touch metal layer (first touch conductive layer 210-see figs. 6-7 and 15) and a second touch metal layer (second touch conductive layer 220-see figs. 6-7 and 15), a touch insulation layer is disposed between the first touch metal layer and the second touch metal layers (first touch insulating layer 215-see figs. 6-7 and 15), the touch insulation layer is provided with a third via hole, and the first touch metal layer is connected with the second touch metal layer through the third via hole (see figs. 6-7 and 15, also [0104]-first touch conductive layer 210 may be electrically connected to the second touch conductive layer through contact hole CNT_T).  
Regarding claims 4 and 14, Jeong discloses further comprising at least one first sector wire region between the bending region and the display region, wherein the first sector wire region includes a plurality of data lines for connecting the bending region with the display region (see, for example, fig. 12 with description in [0155], which illustrates a plurality of data lines DL connecting the bending region to the display area (DDA)).  
Regarding claims 5 and 15, Jeong discloses wherein the at least one first sector wire region includes two first sector wire regions, and the at least one touch see fig. 12, wherein touch signal wiring interconnection region (via contact hole CNT1) are located between power supply wirings ELVSSL and ELVDDL connected via contact hole CNT4 (see [0154], and data lines (DL) that transfer signal to the display area DDA via contact holes CNT3 (see [0155])).  
Regarding claims 6 and 16, Jeong discloses wherein the at least one touch signal interconnection region includes two touch signal interconnection regions located between the at least one first sector wire region or on both sides of the at least one first sector wire region (see figs. 12 and 14-16, also [0162], which show a plurality of interconnection points between touch signal wiring TSW_MR and TSW_BR through first contact holes CNT1).
 Regarding claims 7 and 17, Jeong discloses further comprising at least one second sector wire region located in the chip deploying region, wherein the second sector wire region includes a plurality of data lines for connecting the bending region with the touch and drive integrated chip (see fig. 12, which further shows wiring in the sub region (SR) having the chip 20 and driving substrate 30 … the wiring includes data lines DL).  
Regarding claims 8 and 18, Jeong discloses wherein the at least one second sector wire region includes two second sector wire regions for transmitting the display signal, and a touch signal deploying region is disposed between the two second sector wire regions for transmitting the touch signal (see, for example, fig. 12 and also [0155], which further disclose, in addition to the touch signal lines connected to touch signal writing pad unit (TSW_PAD), power supply wiring and data lines that may be formed of a data conductive layer (160)).  
Regarding claim 10, Jeong discloses wherein the array metal layer includes a source drain metal layer (the data conductive layer 160 may include a first electrode 161 and a second electrode 162 … the first electrode 161 and the second electrode 162 … may be electrically connected to the source region and drain region of the semiconductor layer 130-see [0135]), the interconnection via hole is configured to connect the source drain metal layer with the touch metal layer (i.e., the second touch conductive layer 220 is electrically connected to the data conductive layer 160 through first and second contact holes CNT1 and CNT2-see figs. 15-16 and [0162]-[0163]).  
Regarding claim 11, Jeong in view of Lee teaches transmitting the display signal from a single touch and drive integrated chip to the display region and transmitting the touch signal from the single touch and drive integrated chip to the plurality of touch units as in claim 9 above, and Jeon further discloses and the touch signal is transmitted to the plurality of touch units through the lines of the array metal layer located within the bending region (i.e., touch signal wiring TSW (see figs. 14-16 and [0156]) … the touch signal wiring in the vicinity of the bending region BR is formed of the data conductive layer 160 (see [0161])), the interconnection via hole located within the touch signal interconnection region, and the lines of the touch metal layer within the non-display region around the display region (see figs. 14-16, which show touch signal wiring respectively for the side of the main region, the bending region, and the sub region (TSW_MR, TSW_BR, TSW_SR) and, at the start of the main region (which is herein equated to the touch signal interconnection region), the touch signal wiring in the bending region (TSW_BR) contacts the second touch conductive layer 220 via a first contact hole CNT1).
Response to Arguments
In the response filed 01/15/2021, Applicant argued (see Applicant Remarks, pg. 7-10) that the applied reference Jeong fails to teach or suggest the amended limitations reciting “… a single touch and drive integrated chip disposed within the chip deploying region for processing the display signal and the touch signal; and a flexible printed circuit disposed in the flexible printed circuit region, and inputting an external working input signal to [[an]] the touch and drive integrated chip, but directly connected to neither the lines of the array metal layer nor the lines of the touch metal layer …” Applicant’s arguments have been fully considered and they are persuasive, therefore the previous rejection has been withdrawn. However, a new ground(s) of rejection has been made in view of Lee et al. (US Pub. 2015/0160761, US Patent 9,880,677).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/           Primary Examiner, Art Unit 2627